DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions.
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a Notice of Appeal filed but prior to filing an Appeal to the Patent Trial and Appeal Board.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/15/2021 is entered.
3.	Claims 1-5 and 14 are amended.
4.	Claims 17-21 are previously canceled.
5.	Claims 1-16 and 22 are remaining in the application.
6.	The previously filed Drawings are accepted.
7.	The previously filed Specification is accepted, except as otherwise noted.
Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed limitation “A two wheel planing amphibian consisting of a single front wheel and a single rear wheel” (claim 14) is not found in the specification as recited in the claims.  Limitations in the claims should be consistent with features found in and described in the specification.  In addition, the following additional comment applies:  It is noted that the original disclosure does not limit (consisting) the invention to a single front wheel and a single rear wheel.  The original specification only discloses the following: although the front and rear wheels have been described as single unitary components, the front and rear wheels may each comprise two or more individual wheels mounted in close proximity on a common axle such that the two or more wheels effectively form a single wheel (pg. 12, line 30 through pg. 13, line 3). Such is not the same as claimed and also since it is not entirely clear if “components” may include other than “wheels”.  It is also noted that reference to “components” is also made elsewhere in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.	Claim 14 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim contains new matter as follows:  The amended claim limits the number of wheels for the claimed invention to only two with explicitly reciting “consisting of a single front wheel and a single rear wheel”.  The original disclosure did not explicitly limit the invention to two wheels consisting of a single front wheel and a single rear wheel but only claimed an amphibious motorcycle comprising or having two wheels.  Therefore, the above indicated subject matter is considered new matter.  Applicant must cancel this new matter in response to this office action.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-8, 10-12, 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. (US 7311567 B2), in view of Maeda et al. (US 2002/0112907 A1).  Gibbs et al. discloses an amphibious vehicle as shown in Figs. 1-9.  Front wheels pivot about an axis that is transverse (perpendicular) to the beam or width dimension of the vehicle.  Front wheels are arranged to move between deployed and retracted positions along a vertical curved locus (vertical curved path or curved set of travel points).  Wheels are exposed to water on a wet side (port and starboard sides) of the hull in deployed and retracted positions.  The axis of rotation for the front wheel appears to be the same axis of rotation as a pivot of the suspension assembly for the wheel which would be identical parallel axes.  Gibbs et al. does not explicitly disclose a two-wheel planing amphibian with a front wheel comprising a single wheel and a rear wheel comprising a single wheel as is now claimed.  However, any wheeled vehicle comprising two individual wheels on a front of the vehicle and two individual wheels on the rear of the vehicle would also comprise a single wheel as a front wheel on the front of the vehicle and a single wheel as a rear wheel on the rear of the vehicle. Therefore, any vehicle with only four wheels with two wheels on the front of the vehicle and two wheels on the rear of the vehicle would also comprise a single wheel as a front wheel and a single wheel as a rear wheel as would have been recognized by one of ordinary skill in the art.  Therefore, a four-wheeled vehicle of the prior art reference would meet the limitations of the amended claims as recited.  This is because “two wheel planing amphibian” is not specifically limited to only two wheels as claimed and because “comprising” (meaning -including-) is not limited to that which follows it in a claim, and is not the same as ‘consisting’ which is limited to that which follows it in a claim.  Gibbs et al. is at least a two wheel amphibian and comprises two front wheels and two rear wheels with each front wheel and each rear wheel comprising a single wheel; specifically, Gibbs et al. comprises four wheels with two wheels on the front of the vehicle and two wheels on the rear of the vehicle.  Each front wheel is considered a single front wheel and each rear wheel is considered a single rear wheel.  Gibbs et al. does not explicitly disclose a “two wheel” vehicle as but not limited to) in the art for a motorcycle; however, Gibbs et al is a two wheel vehicle inasmuch as it is a four wheel vehicle with at least two wheels.  In addition, as previously explained, Gibbs et al. is a two wheel vehicle that has four total wheels, since “two wheel” does not limit the vehicle to only two wheels.  In addition, Maeda et al. discloses (in paragraph [0004]) a straddle-type (interpreted as analogous to sit-astride) four wheeled all-terrain vehicle which is four-wheeled motorcycle called an “all-terrain vehicle (ATV)”.  And a four-wheeled motorcycle is a two wheel motorcycle inasmuch as it comprises at least two wheels.  The vehicle of Maeda et al. is also waisted (narrower in a center), as is disclosed by applicant for the present invention and as relied upon by applicant in previous amendment remarks to support being a motorcycle (although neither the terms ‘waisted’ and ‘motorcycle’ remain in the claims).  In addition, applicant did not originally disclose in the specification of the application that the invention is a motorcycle (only the title of the invention specifies motorcycle); no specific distinguishing features are claimed or described by applicant in the disclosure to define the vehicle specifically as a motorcycle in the written description as originally filed; and many prior art references cited and previously cited upon also disclose four-wheel motorcycles (which is contrary to applicant’s applied definition of a motorcycle which limits motorcycles to only two-wheeled vehicles).  The vehicle of Gibbs et al. is also waisted (narrower in a center), as is disclosed by applicant for the present invention and as relied upon by applicant in previous amendment remarks to support being a motorcycle.
Maeda et al. teaches a sit-astride four-wheeled motorcycle which has at least two wheels and which also has front and rear suspension assemblies and handlebars for steering.  In view of these two prior art references, one of ordinary skill in the art would recognize at least a two wheel amphibian that would have four wheels for increased lateral stability over that of only two and would have the recited wheel retraction mechanisms, a continuous planing hull and handlebars for steering, all in the configuration claimed by applicant.  The rejection .
13.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibbs et al. (US 7311567 B2), in view of Maeda et al. (US 2002/0112907 A1).  Gibbs et al. in view of Maeda et al. discloses all claimed features as indicated above, with the exception of explicitly disclosing the wheels located above the waterline when the vehicle is planing at the lowest speed as claimed.  Making the wheels be above a waterline when the vehicle is planing would have been recognized by one of ordinary skill in the art as an obvious improvement to reduce drag and to facilitate planing as would be expected.
Allowable Subject Matter
14.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
15.	Applicant’s arguments and comments with respect to the claims have been fully considered but are essentially moot due to applicant’s amended claims and the resulting new and/or modified grounds of rejection presented in this office action.  Nevertheless, the following additional comments are provided for applicant’s consideration:
	Applicant’s claims now specify a two-wheel planing amphibian with a front wheel comprising a single wheel and a rear wheel comprising a single wheel.  Any wheeled vehicle comprising two individual wheels on a front of the vehicle and two individual wheels on the rear of the vehicle would also comprise a single wheel as a front wheel on the front of the vehicle and a single wheel as a rear wheel on the rear of the vehicle. Therefore, any vehicle with only four wheels with two wheels on the front of the vehicle and two wheels on the rear of the vehicle would also comprise a single wheel as a front wheel and a single wheel as a rear wheel as would have been recognized by one of ordinary skill in the art.  Therefore, a four-wheeled vehicle of the prior art reference would meet the limitations of the amended claims as recited.  This is because “two wheel planing amphibian” is not specifically limited to only two wheels as claimed and because “comprising” (meaning -including-) is not limited to that which follows it in a claim, and is not the same as ‘consisting’ which is limited to that which follows it in a claim.  Gibbs et al. is at least a two wheel amphibian and comprises two front wheels and two rear wheels with each front wheel and each rear wheel comprising a single wheel; specifically, Gibbs et al. comprises four wheels with two wheels on the front of the vehicle and two wheels on the rear of the vehicle.  Each front wheel is considered a single front wheel and each rear wheel is considered a single rear wheel.
Any wheeled vehicle comprising any number of single or individual wheels on a front of the vehicle and any number of single or individual wheels on the rear of the vehicle would also comprise a single unitary wheel as a front wheel on the front of the vehicle and a single unitary wheel as a rear wheel on the rear of the vehicle. Therefore, any vehicle with only four wheels with two wheels on the front of the vehicle and two wheels on the rear of the vehicle would also comprise a single wheel as a front wheel and a single wheel as a rear wheel.  Therefore, the four-wheeled vehicle of the prior art references cited would meet the limitations of the amended claims as recited.  This is because “two wheel planing amphibian” is not specifically limited to only two wheels as claimed and because “comprising” (meaning -including-) is not limited to that which follows it in a claim, and is not the same as ‘consisting’ which is limited to that which follows it in a claim.  Gibbs et al. comprises a front wheel and a rear wheel with each one comprising a single wheel; specifically, Gibbs et al. comprises four wheels with two wheels on the front of the vehicle and two wheels on the rear of the vehicle.  Each front wheel is considered a single wheel and each rear wheel is considered a single wheel as claimed.  In addition, applicant’s disclosure indicates that the front and rear wheels may each comprise two or more individual wheels mounted in close proximity on a common axle such that the two or more wheels effectively form a single wheel.  As such, each of the front and rear wheels of Gibbs et al. is considered a single wheel based on applicant’s own disclosure.
Gibb et al. is also considered a four-wheel motorcycle inasmuch as applicant has not described any distinguishing feature of a motorcycle in the written description of the present invention to be distinctly defined as motorcycle that would exclude all four-wheeled vehicles; applicant did not originally disclose in the specification of the application that the invention is a motorcycle (only the title of the invention even mentions motorcycle); no specific distinguishing feature is delineated by applicant to define the vehicle specifically as a motorcycle in the written description as originally filed; and no motor is even shown in the applicant’s drawings to support that the vehicle is a motorcycle; and, no less than 13 prior art references previously cited and not relied upon also disclose four-wheel motorcycles which is contrary to applicant’s applied definition of a motorcycle (which limits motorcycles to only two-wheeled vehicles).  The vehicle is also waisted (narrower in a center), as is disclosed by applicant for the present invention and as relied upon by applicant in previous amendment remarks to support being a motorcycle.  
Also, applicant has not defined in the claims or disclosure of the application that which is a ‘motorcycle’ to differentiate over cited prior art motorcycles that have more than two wheels.
	Applicant does not specifically limit the amphibian to only one front wheel and only one rear wheel to differentiate from the prior art.  In addition, applicant discloses that a front wheel and a rear wheel can each include two or more wheels.  The prior art cited in the rejections are all considered to be two wheeled amphibians inasmuch as each has at least two wheels.  Also, the prior art cited and not relied upon disclose four-wheel motorcycles.  Also, applicant has not defined in the claims or disclosure of the application that which is a ‘motorcycle’ to differentiate over the prior art including precluding motorcycles from including more than only two wheels.
In addition, Gibbs et al. is considered a four-wheel motorcycle inasmuch as applicant has not described any distinguishing feature of a motorcycle in the written description of the present invention to be distinctly defined as motorcycle that would exclude all four-wheel vehicles, and additionally in view of Maeda et al. which teaches (in paragraph [0004]) a straddle-type (interpreted as analogous to sit-astride) four wheeled all-terrain vehicle is a four-wheeled motorcycle called an “all-terrain vehicle (ATV)”.  A four-wheeled motorcycle is a two-wheel motorcycle inasmuch as it comprises at least two wheels.  The vehicle of Maeda et al. is also waisted (narrower in a center), as is disclosed by applicant for the present invention and as relied upon by applicant in previous amendment remarks to support being a motorcycle.  In addition, applicant did not originally disclose in the specification of the application that the invention is a motorcycle (only the title of the invention mentioned a motorcycle); no specific distinguishing features are claimed or described by applicant in the disclosure to define the vehicle specifically as a motorcycle in the written description as originally filed; and no motor is even shown in the applicant’s drawings to support that the vehicle is a motorcycle; and many prior art references cited and previously cited upon also disclose four-wheel motorcycles which is contrary to applicant’s applied definition of a motorcycle (which limits motorcycles to only two-wheeled vehicles).  The vehicle of Gibbs et al. is also waisted (narrower in a center), as is disclosed by applicant for the present invention and as relied upon by applicant in previous amendment remarks to support being a motorcycle.
Although the term ‘motorcycle’ is no longer in the claims, Gibb et al. is nonetheless considered a four-wheel motorcycle inasmuch as applicant has not described any distinguishing feature of a motorcycle in the written description of the present invention to be distinctly defined as motorcycle that would exclude all four-wheeled vehicles; applicant did not originally disclose in the specification of the application that the invention is a motorcycle (only the title of the invention even mentions motorcycle); no specific distinguishing feature is delineated by applicant to define the vehicle specifically as a motorcycle in the written description as originally filed; and no motor is even shown in the applicant’s drawings to support that the vehicle is a motorcycle; and, no less than 13 prior art references previously cited and not relied upon also disclose four-wheel motorcycles which is contrary to applicant’s applied definition of a 
Conclusion
16.	The previous prior art references cited and not relied upon are considered pertinent to applicant’s disclosure for showing four-wheel motorcycles.  In addition, Maeda et al. teaches that a straddle-type (sit astride) ATV vehicle is a four-wheeled motorcycle.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
18.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR Canada) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/10/2021